Citation Nr: 0105170	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  98-15 992 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of burns of 
the face.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.


FINDING OF FACT

The evidence does not show that the veteran has any current 
residual disability which may be attributed to his inservice 
burns of the face and eyes.


CONCLUSION OF LAW

There is no current residual disability resulting from the 
veteran's inservice burns of the face and the criteria for 
entitlement to service connection for residuals of burns of 
the face are not met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has a current disability which 
is the result of inservice burns of the face and that service 
connection therefor is warranted.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (2000).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2000).

The veteran's service medical records show that he suffered 
gasoline burns of both eyes and his face in 1944.

A July 1998 VA scars examination notes that the veteran 
suffered his beard being burned as well as his eyelashes and 
hair while he rescued an occupant from a burning plane which 
had crashed into a pile of ammunition in 1946.  At the time 
of the examination, no burn scars were apparent.

An April 1999 VA physician's statement notes that the veteran 
had his hair, eyebrows, and eyelashes burned off and had 
intermittently had serosanguineous fluid draining from an 
area of his left scalp.  He stated that the area crusted up 
and became sore, especially in the area of an old scar.  The 
veteran had male pattern baldness with an area on the left 
scalp, approximately 4 to 5 centimeters of hypo-pigmented 
scar with overlying erythematous crusted, ill-defined 
patches.  Those areas were clinically consistent with actinic 
keratoses, which are a precursor to squamous cell carcinoma.  
Squamous cell carcinomas are the second most common type of 
skin cancer and can be seen in sun-damaged skin, radiation 
sites, and old burn scars.  The VA physician offered an 
opinion that the alleged burn and sun damage could have 
contributed to the actinic keratoses found on the veteran's 
scalp.

A September 1999 VA eye examination shows that the veteran 
was 83 years old and had developed aging macular degeneration 
approximately nine years prior.  He had undergone laser 
treatment in both eyes.  He was also on Xalatan and 
OptiPranolol for treatment of glaucoma.  Examination revealed 
vision in the right and left eyes of finger count at one 
foot.  Refraction did not improve eyesight.  The corneae were 
clear.  Anterior chambers were deep and clear.  Lens showed 
3-4+ nuclear sclerotic cataract in both eyes.  Applanation 
tension was 16 in both eyes.  Extraocular muscles were 
orthophoric with full gaze.  Visual field showed that the 
vision was too poor to test.  Fundus examination was 0.65 
with cup-to-disc ratio with pink and sharp margins in both 
eyes.  The macula showed extensive scarring present to both 
eyes.  Vessels and periphery were within normal limits.  The 
examiner provided impressions of aging macular degeneration, 
status post laser treatment, of both eyes; advanced nuclear 
sclerotic cataract of both eyes; and chronic simple glaucoma 
of the both eyes.  The examiner stated that the veteran was 
legally blind with finger count at one foot in both eyes due 
to aging macular degeneration.  He also had some impaired 
optic nerve damage due to his glaucoma.  Vision was somewhat 
hindered by his cataract formation.  However, the examiner 
felt that if those were removed, it would probably not result 
in significant improvement in his vision.  There were no 
external scars of the eye or other external problems that 
could be attributed to the gasoline burns and there was no 
connection to the veteran's aging macular degeneration or 
glaucoma or cataracts from that flash burn.  The veteran's 
disabilities were all age-related conditions and there did 
not appear to be any connection to his service history.

A September 1999 VA skin diseases examination notes that the 
veteran had received a burn in service.  Examination of his 
arms, legs, trunk, and face showed no excessive scarring.  He 
had no hypertrophic scars.  On his lower legs, he had some 
stasis dermatitis, with the right worse than the left.  He 
had tinea of the toenails and some tinea pedis.  He had 
normal seborrheic keratoses on his back.  Nothing looked like 
skin cancer on his back or anterior trunk or arms.  On his 
left anterior parietal scalp, he had a 3.5 by 2.0 centimeter, 
possible superficial, basal cell carcinoma.  The examiner 
informed him that he needed to have it biopsied to verify the 
diagnosis and have it excised if it was a carcinoma.  The 
examiner saw nothing on him that would be related to a past 
or recent burn.  The examiner referred him to an 
ophthalmologist to comment upon the eyes, but stated, "I see 
nothing that I can state would be related to a burn, past or 
present."

The Board finds that the criteria for entitlement to service 
connection for burns of the face are not met.  Most 
importantly, the preponderance of the evidence shows that the 
veteran does not have any current residuals of his inservice 
burns of the face.  While one examiner has stated that the 
veteran's inservice burns "could have contributed to the 
actinic keratoses found on the veteran's scalp," two other 
physicians have examined the veteran's skin and found that no 
residuals of his inservice burns of the face were present.  
The Board finds that the thorough examinations conducted by 
two physicians which did not attribute any current skin 
pathology to the veteran's inservice burns are more 
persuasive evidence.  Therefore, the Board finds that the 
greater weight of the evidence does not show any current 
residuals of inservice burns of the face.  The September 1999 
VA examination also found that the veteran's eye disabilities 
were all age related and were not related to his inservice 
burns of the face and eyes.  That examination did not find 
any disability currently present which could be attributed to 
the veteran's inservice burns of the face and eyes.

The Board finds that the evidence does not show any current 
residuals of the veteran's inservice burns of the face and 
eyes.  In the absence of a current disability, service 
connection may not be granted.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for residuals of burns of 
the face are not met and the veteran's claim is denied.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2000).


ORDER

Entitlement to service connection for residuals of burns of 
the face is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



